Citation Nr: 0032151	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  94-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a scar of the right shoulder as a residual of a shell 
fragment wound.  

2.  Entitlement to an increased (compensable) evaluation for 
a scar of the right leg as a residual of a shell fragment 
wound.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a through and through gunshot wound 
to the right thigh, Muscle Groups XIV and XV.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1945 and from November 1950 to May 1952.  Service 
records show that the veteran was awarded the Combat 
Infantryman Badge and the Purple Heart.   

In a September 1952 rating decision, service connection was 
granted for residuals of a shell fragment wound to the right 
shoulder and right leg and residuals of a gunshot wound of 
the right thigh.  A March 1981 rating decision assigned a 
10 percent evaluation to the residuals of the gunshot wound 
to the right thigh.  In December 1991, the veteran filed a 
claim for an increased evaluation for his service-connected 
disabilities. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee, (the RO) which denied entitlement to 
increased (compensable) evaluations for service-connected 
scars of the right shoulder and right leg as residuals of 
shell fragment wounds and denied entitlement to an increased 
evaluation for service-connected residuals of a through and 
through gunshot wound to the right thigh, then evaluated as 
10 percent disabling.  


In a January 1993 rating decision, the RO assigned a 30 
percent evaluation to the residuals of a gunshot wound to the 
right thigh effective March 1991.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that regarding a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Consequently, 
the issue of entitlement to an increased evaluation for the 
through and through gunshot wound to the right thigh is still 
before the Board for appellate review.  

These issues were previously remanded to the RO in February 
1996 and October 1998 for further development. 


FINDINGS OF FACT

1.  The veteran's service-connected scar of the right 
shoulder is one-half inch in size, is located over the right 
side of the mid-dorsum spine, and is painful with abduction 
and flexion of the right shoulder.    

2.  The veteran's service-connected scar of the right leg is 
one and a half centimeters in size, is located on the medial 
aspect of the right leg, and is well-healed and asymptomatic; 
there are no objective findings of poor nourishment, repeated 
ulceration, tenderness, pain, or limitation of function of 
the right leg due to the scar.

3.  The service-connected residuals of the through and 
through gunshot wound to the right thigh, Muscle Group XIV 
and XV, are principally manifested by tenderness over the 
right hip, limitation of flexion and extension of the right 
knee with pain, limitation of flexion of the right hip with 
pain, and weakness of the right hip flexor muscles, right hip 
abductor muscles, right hip extensor muscles, right knee 
extensor muscles, and right knee flexor muscles, which is 
productive of severe muscle impairment.  

4.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards as to any of the three 
disabilities under consideration.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for 
the scar of the right shoulder as a residual of the shell 
fragment wound have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

2.  The criteria for a compensable disability evaluation for 
the scar of the right leg as a residual of a shell fragment 
wound have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2000).  

3.  The criteria for a 40 percent disability evaluation for 
the residuals of a through and through gunshot wound to the 
right thigh (Muscle Groups XIV and XV) have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.55, 4.56, 
4.73 Diagnostic Code 5314 (2000).   

4.  An extraschedular disability rating is not warranted for 
any of the three disabilities under consideration.  38 C.F.R. 
§ 3.321(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected scars of the right shoulder 
and right leg and for the residuals of a gunshot wound to the 
right thigh.  In the interest of clarity, the Board will 
first review the law and regulations and the factual 
background applicable to all three claims.  The Board will 
then analyze the issues on appeal.  Finally, the matter of 
extraschedular ratings will be separately discussed.

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 
38 C.F.R. § 4.6 (2000).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (2000). 


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2000).  

Duty to assist/standard of review

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107).

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Additional law and VA regulations will be discussed where 
appropriate below.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991). 

Evidence contained in the veteran's VA claims folder reveals 
that he sustained a  bullet wound to the distal third of the 
right thigh with tendon rupture in May 1951.  He required two 
operations and returned to duty in July 1951.  In August 
1951, the veteran sustained mortar fragment wound to the 
right shoulder.  The fragment was removed at a hospital and 
the veteran returned to duty one week later.  In September 
1951, the veteran sustained a shrapnel wound to the calf of 
the right leg.

Service hospital records dated in March 1952 reflect a 
diagnosis of mild weakness of the flexors of the right knee 
secondary wound of the gunshot of posterior right thigh.  It 
was noted that the veteran had complaints of weakness of the 
right thigh and pain with lifting.  Examination revealed that 
there was a three inch by one inch purplish scar over the 
site of the entry of the bullet at the outer side of the 
junction of the middle and lower thirds of the thigh.  The 
scar was well-healed.  There was an exit scar, one inch in 
diameter, noted on the medial aspect of the thigh.  The 
veteran walked with a moderate limp favoring the right leg.  
There were small scattered well-healed scars, asymptomatic, 
on the feet and shoulder.  X-ray examination of the femur 
failed to reveal any evidence of osseous abnormality or 
foreign body.  Orthopedic consult revealed that the right 
thigh scars were healed and not disfiguring.  There was mild 
weakness of the flexors of the knees.  There was no nerve 
involvement.  X-ray examination showed no bony pathology.   

A March 1952 Medical Evaluation Board report reflects a 
diagnosis of mild weakness of the flexors of the right knee 
secondary to a gunshot wound of the posterior right thigh.  

A September 1980 VA orthopedic consultation report reveals 
that examination was not remarkable except for the right leg 
with healed scarring.  X-ray examination revealed severe 
degenerative changes in both knees with narrowing of the 
medial joint space and degenerative changes in both hips.  X-
ray examination of the right leg revealed no evidence of 
metallic foreign bodies.  The bony structures exhibited no 
abnormalities.   

A February 1981 VA examination report indicates that the 
veteran had a bullet scar of the right thigh, mid portion, 
with approximately 10 to 15 percent loss of normal range of 
motion of the right hip and right knee.  A superficial scar 
of the right shoulder at the site of a motor fragment was 
also detected.  X-ray examination revealed degenerative bone 
and joint disease of the right knee, osteochondromata, and 
synovial thickening and/or effusion.  The diagnosis, in 
pertinent part, was traumatic osteoarthritis of the right 
hip, right knee, and right foot with 20 percent loss of 
function.   

A September 1992 VA examination report reveals that the 
veteran had a normal gait with a mild limp to the right.  
Examination of the musculoskeletal system revealed bullet 
scars on the medial and lateral aspect of the right thigh 
shocks.  The veteran had full range of motion of all the 
peripheral joints.  It was noted that the veteran had a 
painful scar on the plantar aspect of right metatarsal area 
which impaired his walking without shoes.  The veteran was 
able to walk without an assistive device.  Neurological 
examination revealed symmetrical deep tendon reflexes.  The 
sensory examination was intact.  The diagnosis, in pertinent 
part, was multiple gunshot wound scars and osteoarthritis of 
knees.  

A September 1992 VA prisoner of war examination report 
reveals that the veteran had sacral pain on right and 
difficulty squatting.  Coordination was normal.  There was no 
paralysis or tremors.  It was noted that the veteran had not 
worked in 40 years.  The examiner stated that the findings 
revealed that the veteran had chronic right sacral and right 
thigh pain.  The diagnosis, in pertinent part, was multiple 
gunshot wound scars, chronic low back pain, and 
osteoarthritis of the knees.  

At a hearing before the RO in November 1993, the veteran 
stated that he experienced pain in the right thigh due to the 
residuals of the through and through shell fragment wound.  
[Hearing Transcript, dated November 29, 1993, page 3].  He 
stated that the pain caused him to fall down.  [page 3].  He 
was not able to use his right leg much.  [page 4].  The 
veteran indicated that he had limitation of motion in his 
right shoulder and pain in his right leg.  [page 4].  

At a hearing before the RO in June 1994, the veteran stated 
that he was having more pain in the right thigh.  [Hearing 
Transcript dated June 30, 1994, page 3].  He stated that he 
had pain in the right shoulder if he raised his right arm.  
[page 4].  

A June 1996 VA examination report reveals that X-ray 
examination of the pelvis was unremarkable except for minimal 
arthritis of the hip joints bilaterally.  The veteran's 
medications included Percodan, and analgesic balm as needed 
for pain.  Examination revealed that the veteran came to the 
office in a wheelchair.  He had difficulty with standing up 
from the wheelchair.  He was not able to stand up straight 
due to pain in the posterior aspect of the right hip.  The 
veteran was able to walk for a few steps by holding onto 
things nearby.  He has not been able to use a walker due to 
pain in the left hand.  The veteran was able to walk a few 
steps with a quad cane.  He was not able to bear weight over 
the right first metatarsal head area due to sensitive skin.  
There was a one-half inch scar noted over the right side of 
the mid dorsal spine without tenderness.  He stated that the 
bullet was removed from that area several years ago.  The 
veteran experienced pain over the right side of the mid-
dorsal spine during abduction and flexion of right shoulder 
joint.  Range of motion of the right shoulder joint was 
flexion and abduction to 155 degrees.  There was good 
internal and external rotation.  The muscle strength of the 
right shoulder girdle muscles was normal.  There was no 
neurological deficit in the right upper extremity.

Examination of right lower extremity revealed a one and a 
quarter inch scar over the medial aspect of the right mid 
thigh which was nontender.  There was a two inch scar over 
the lateral aspect of the right thigh, at the junction of the 
middle third and distal third, which was nontender.  There 
was a small scar over the medial aspect of the mid leg which 
was nontender.  There was tenderness over the posterior 
aspect of the right hip.  The pain increased during right 
lateral flexion of trunk and during range of motion of the 
right hip.  Muscle testing of right lower extremity was 
unremarkable except for good hip flexor, good hip extensor, 
good hip adductors, good knee extensors, good knee flexors, 
and fair extensor hallucis longus muscle.  The veteran 
experienced pain in posterior aspect of the right hip while 
supine.  Range of motion of right hip produced pain in all 
motions.  Range of motion of the right hip was flexion to 92 
degrees, abduction to 22 degrees, external rotation to 35 
degrees, and internal rotation to 10 degrees.  There was no 
evidence of hip flexion contracture.  Range of motion of 
right knee was from 5 to 120 degrees.  The veteran 
experienced pain at posterior thigh and posterior aspect of 
the right hip during range of motion of the right knee.  The 
impression was history of gunshot wound with residual chronic 
pain in right lower extremity and right mid dorsal spine 
area.

A June 1996 X-ray examination of the right shoulder revealed 
degenerative bone and joint disease of the right 
acromioclavicular joint and shoulder and osteochondromata of 
the right shoulder.

A June 1996 VA X-ray examination of the right femur 
degenerative bone and joint disease of the right hip, 
osteochondromata of the right knee, and otherwise essentially 
negative right femur.  A June 1996 X-ray examination of the 
right tibia and fibula with projections including the knee 
and ankle showed no evidence of fracture or opaque foreign 
bodies. 

A December 1998 VA examination report indicates that the 
examiner reviewed the veteran's claim folder and service 
medical records.  The veteran had complaints of severe pain 
over lateral aspect of right thigh which increased during 
riding in the car.  It was noted that the pain in right thigh 
interfered with his sleeping.  He gave a history of feeling 
tight in the scar area.  The veteran took sleeping pills and 
Tylenol with codeine but it did not help his right thigh pain 
that much.  The veteran complained of pain of right shoulder 
when raising right arm up high.  There was no other complaint 
regarding right shoulder.  The veteran had a scar over right 
leg but no complaint regarding this problem. 

Examination revealed two scars over the right arm.  There was 
a linear scar, two and a half centimeters in size, over right 
lateral distal arm.  The other scar was two centimeters by 
one centimeter, just above right lateral epicondyle.  The 
scars were not sensitive to touch or pressure.  The scars did 
not cause any restriction of motion of elbow joint or affect 
daily activities.  There was no area of tenderness over right 
upper extremity.  Active and passive range of motion of right 
shoulder joint was flexion and abduction from zero to 156 
degrees with pain at end range minimally.  Internal rotation 
was from zero to 56 degrees and external rotation was from 
zero to 70 degrees.

There was a scar, two centimeters in diameter, over the mid-
thigh, posterior medial border which was non-tender and did 
not restrict the motion of knee or hip joint.  There was five 
and a half centimeter scar over the lateral aspect of right 
distal thigh.  The scar was non-tender.  It was noted that 
the scar did not affect the joint motion, but veteran had 
weakness of right hip girdle and right knee muscles on muscle 
testing.  The veteran also had limited range of motion of 
right hip and right knee joint which were not related to 
scars.  There was a scar over the right mid-leg, one by one-
half centimeters, which was nontender.  The examiner 
indicated that this scar did not affect the joint or 
activities of daily living.  

Active and passive range of motion of right hip joint was 
flexion from zero to 100 degrees, abduction from zero to 32 
degrees, internal rotation from zero to 10 degrees, and 
external rotation from zero to 45 degrees without pain.  
Active and passive range of motion of right knee was 
extension to minus 10 degrees and flexion from zero to 115 
degrees without pain.  Muscle testing of right upper 
extremity was normal without pain during muscle testing.  
Muscle testing of right lower extremity was normal except 
good minus right hip flexors, hip abductors, hip extensors, 
knee extensors, and knee flexor muscles. 

The diagnoses was status post gunshot wound to right thigh 
with residual pain and weakness as stated above; status post 
gunshot wound to left hand which resulted in pain and 
sensitive skin and interfered with the functional use of left 
hand; and scars from previous injury as stated in physical 
examination.  The examiner stated that the scar over right 
calf and the scar over the right arm did not cause any 
problems.  The examiner indicated that the veteran had muscle 
damage secondary to gunshot wound to right distal thigh.  It 
was noted that the veteran had mild weakness of right knee 
flexor in 1952.  The examiner stated that the veteran had 
weakness of right hip girdle muscles, right knee flexors, and 
right knee extensors which could be secondary to decreased 
use of these muscles, which could be resulted from pain in 
the right thigh.  

Analysis

VA's duty to assist the veteran has been discussed above.  
With respect to all three issues on appeal, the Board finds 
that the statutory duty to assist has been satisfied.  There 
have been two previous remands by the Board in this case, 
which have been acted upon by the RO and which have resulted 
in ample medical and other evidence being associated with the 
veteran's claims folder.  Cf. Stegall v. West, 11 Vet. App. 
268 (1998). The Board is aware of no additional evidence 
which may be pertinent to an informed decision as to this 
issue, and the veteran and her representative have not 
pointed to any such evidence.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claims.  The Board will therefore move on to a 
resolution of these issues.

Entitlement to increased evaluations for scars of the right 
shoulder and right leg as residuals of shell fragment wounds

Pertinent Law and Regulations

The law and regulations generally pertaining to increased 
rating claims have been set forth above and will not be 
repeated.

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2000).  

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

Other scars are rated based upon limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

Discussion

Scar of the right shoulder as a residual of a shell fragment 
wound

As noted above, the RO rated the veteran's scar of the right 
shoulder as a residual of a shell fragment wound under 
38 C.F.R. § 4.71a, Diagnostic Code 7805 [other scar].  As an 
initial matter, the Board will explore whether this is the 
proper diagnostic code.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Under Diagnostic Code 7805 [other scars], a service-connected 
scar is rated based on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, 7805 
(2000).   There is no medical evidence which establishes that 
the scar of the right shoulder causes limitation of function 
of the part affected, which in this case is the right 
shoulder and arm.  The examiner who performed the December 
1998 VA examination indicated that the scar of the right arm 
did not cause any problems.  The June 1996 VA examination 
report indicates that the veteran's muscle strength in the 
right shoulder girdle muscles was normal.  

The Board recognizes that there is medical evidence which 
does establish that the veteran has limitation of motion of 
the right shoulder and arm.  However, there is no medical 
evidence of record which establishes that such symptomatology 
is due to the residual scar of the shell fragment wound to 
the right shoulder.  As discussed above, the veteran 
underwent three VA examinations and the VA examiners did not 
relate this symptomatology to the residual scar of the shell 
fragment wounds.  Significantly, another cause for this right 
shoulder problem has been specifically pinpointed: X-ray 
findings have identified degenerative bone and joint disease 
in the right acromioclavicular joint and shoulder.  There is 
no evidence that this is related to the veteran's scar.  
Indeed, as noted above, the December 1998 VA examination 
report indicates that the examiner concluded that the 
residual scars of the right arm did not affect the veteran's 
daily activities.  

In short, based on the above evidence, the Board finds that 
the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent for the 
veteran's service connected scar of the right shoulder as a 
residual of a shell fragment wound under Diagnostic Code 
7805, because the evidence does not demonstrate that the 
veteran's scar of the right shoulder causes functional 
impairment of the right arm or shoulder.  

The veteran's service-connected residual scars of the right 
shoulder may possibly also be rated under Diagnostic Code 
7803, superficial scars which are poorly nourished with 
repeated ulceration.  However, there is no indication that 
the veteran's scar is poorly nourished with ulceration.  
Moreover, a disability evaluation in excess of 10 percent is 
not available under Diagnostic Code 7803.  Accordingly, 
rating under that diagnostic code is not appropriate.

The Board finds that the veteran's service-connected scar of 
the right shoulder is more appropriately rated under 
Diagnostic Code 7804 [superficial scars, tender and painful 
upon objective demonstration].   As will be discussed below, 
there is evidence that the scar of the right shoulder is 
manifested by pain.  Thus, based on this current 
symptomatology the Board finds that the veteran's service-
connected scar of the right shoulder due to a shell fragment 
wound is more appropriately rated under Diagnostic Code 7804.   

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record demonstrates that the veteran's service-connected scar 
of the right shoulder is painful upon objective demonstration 
and that a 10 percent evaluation is warranted under 
Diagnostic Code 7804.  

The medical evidence of record demonstrates that in August 
1951, the veteran sustained a mortar fragment wound to the 
right shoulder.  He was hospitalized for one week.  A more 
recent VA examination report in June 1996 establishes that 
the veteran has a one-half inch scar over the right side of 
the mid-dorsal spine.  The medical evidence of record shows 
that the veteran experiences pain over the area of the right 
shoulder scar with movement of the right shoulder.  The June 
1996 VA examination report indicates that the veteran 
experienced pain over the right side of the mid-dorsal spine 
during abduction and flexion of the right shoulder joint.  
The impression was history of the gunshot wound with residual 
chronic pain in the right mid dorsal spine area.  

The Board finds that a 10 percent evaluation is warranted for 
the scar of the right shoulder as a residual of a shell 
fragment wound under 38 C.F.R. § 4.118, Diagnostic Code 7804 
[superficial scars, tender and painful upon objective 
demonstration], since the medical evidence of record 
establishes that the veteran has pain in the area of the scar 
with abduction and flexion of the right shoulder.  

In summary, a 10 percent disability evaluation is warranted 
for the service-connected scar of the right shoulder as a 
residual of shell fragment wounds under Diagnostic Code 7804, 
for the reasons and bases described above.  The evidence of 
record supports the veteran's claim for an increased 
evaluation and the benefit sought on appeal is granted.   

Scar of the right leg as a residual of a shell fragment wound

The RO assigned a zero percent evaluation to the veteran's 
scar of the right leg as a residual of a shell fragment wound 
under 38 C.F.R. § 4.71a, Diagnostic Code 7805 [other scars].  

As discussed above, the assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts and Tedeschi, supra.  

The service-connected residual scar of the right leg may 
potentially be rated under Diagnostic Code 7803 [scars, 
superficial, poorly nourished, with repeated ulcerations] or 
Diagnostic Code 7804 [scars, superficial, tender and painful 
on objective demonstration].   However, the Board finds that 
the record does not demonstrate the requisite objective 
manifestations for a compensable evaluation for the service-
connected scar of the right leg as a residual of a shell 
fragment wound under the provisions of Diagnostic Code 7803.  
There is no medical evidence that the scar of the right leg 
is poorly nourished with repeated ulceration.  The VA 
examination records describe the scar as healed.  A 
compensable evaluation is also not warranted under Diagnostic 
Code 7804.  There is no evidence of pain or tenderness of the 
scar upon objective demonstration.  The medical evidence of 
record shows that the scar is well-healed and non-tender.  
The June 1996 VA examination report indicates that the scar 
was nontender.  The December 1998 VA examination report 
indicates that the scar caused no problems and the veteran 
had no complaints regarding the scar.  Thus, the Board 
concludes that rating the scar under Diagnostic Codes 7803 or 
7804 is not appropriate.  The Board finds that the veteran's 
service-connected scar of the right leg is appropriately 
rated under Diagnostic Code 7805.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
compensable evaluation for the service connected residual 
scar of the right leg under the provisions of Diagnostic Code 
7805.  The medical evidence of record does not demonstrate 
that the service connected residual scar of the right leg 
results in functional limitations of the parts affected, 
which in this case, are the right leg and knee.  

The medical evidence of record demonstrates that the veteran 
has a well-healed scar over the right mid-leg which is one by 
one-half centimeters in size.  The VA orthopedic consult 
dated in September 1980 describes the scar of the right leg 
as healed.  The June 1996 VA examination report indicates 
that the scar over the medial aspect of the right leg was 
small.  

The medical evidence of record does not demonstrate that the 
scar of the right leg causes functional loss of the right 
leg.  The December 1998 VA examination report indicates that 
the veteran had no complaints regarding the scar over the 
right leg.  The examiner indicated that the scar of the right 
leg did not affect the joint or activities of daily living.  
The examiner stated that the scar over the right calf did not 
cause the veteran any problems.  The Board finds that 
December 1998 VA examination report to be highly probative.  
The VA examiner extensively reviewed the veteran's medical 
history including the service medical records.  The VA 
examiner also extensively examined the veteran prior to 
rendering a medical conclusion.  The Board also notes that 
the VA examiner is an expert in orthopedics.  The Court has 
held that factors for consideration in assessing the medical 
competence to render a medical include specific expertise in 
the relevant specialty and actual participation in the 
treatment.  See Black v. Brown, 10 Vet. App. 279 (1997). 

The Board acknowledges that the veteran has functional 
limitation of the right leg, complaints of severe pain in the 
right lower extremity, and difficulty standing up and 
ambulating.  However, the medical evidence demonstrates that 
the veteran's service-connected residuals of a gunshot wound 
to the right thigh and the service-connected shell fragment 
wound to the dorsum of the right foot cause this impairment, 
not the scar of the right leg.  The September 1992 VA 
examination report indicates that the veteran had difficulty 
walking because of the painful scar on the bottom of the 
right foot.  The June 1996 VA examination report reveals that 
the veteran had difficulty standing up straight due to the 
pain on the posterior aspect of the right hip.  The 
impression was history of a gunshot wound with residual 
chronic pain in the right lower extremity.  The December 1998 
VA examination report indicates that the impression was 
status post gunshot wound to the right thigh with residual 
pain and weakness.  The examiner indicated that the veteran 
had weakness of the right hip girdle muscles and right knee 
flexors and extensors which could be secondary to the 
decreased use of these muscles which could be the result of 
the pain in the right thigh.  Significantly, the examiner 
also indicated that the veteran had limited range of motion 
of the right hip and knee joint which were not related to the 
scars.  

Thus, the Board finds that the preponderance of the probative 
evidence of record establishes that the functional loss of 
the right leg is due to the service-connected residuals of a 
gunshot wound to the right thigh and residuals of the shell 
fragment wound to the dorsum of the right foot and plantar 
surface, not due to the scar of the right leg.  Based on the 
above evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
evaluation for the veteran's service connected scar of the 
right leg as a residual of a shell fragment wound under 
Diagnostic Code 7805 and a compensable evaluation under 
Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

In summary, a compensable disability evaluation for the 
service-connected scar of the right leg as a residual of a 
shell fragment wound is not warranted under Diagnostic Code 
7805, for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for a 
increased evaluation and the benefit sought on appeal is 
denied.    

Increased rating for residuals of a through and through 
gunshot wound of the right thigh (Muscle Groups XIV and XV)

Pertinent law and regulations

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) [codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved].  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56.  No changes were made to Diagnostic 
Codes 5314 or 5315.  

The revised provisions of 38 C.F.R. § 4.55 (2000) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  For 
rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle 
groups for the shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 muscle groups for the 
foot and leg (diagnostic codes 5310 through 5312); 6 muscle 
groups for the pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).  38 C.F.R. § 4.55 
(2000).

The revised provisions of §4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56. 

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  History 
includes brief treatment of a superficial wound in service 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of 38 C.F.R. § 4.56. Objective findings 
include minimal scarring; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  History includes 
service department records or other evidence of in-service 
treatment for the wound and a record of a consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).    

A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  History includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaints of cardinal signs and 
symptoms of muscle disability; and, if present, evidence of 
inability to keep up with work requirements.   Objective 
findings include an entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3). 
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  38 C.F.R. § 4.56(d)(4).  

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2000).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2000), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  

Diagnostic Code 5314, impairment of Muscle Group XIV, 
includes the anterior thigh group including 1) sartorius, 2) 
rectus femoris, 3) vastus externus, 4) vastus intermedius, 5) 
vastus internus, and 6) tensor vaginae femoris.  The 
functions affected by these muscles include extension of the 
knee, simultaneous flexion of the hip and flexion of the 
knee, tension of the fascia lata and iliotibial (Maissat's) 
band acting with XVII in postural support of the body, and 
action with hamstrings in synchronizing hip and knee.  A 
noncompensable evaluation is assigned for slight disability, 
a 10 percent evaluation is assigned for moderate disability, 
a 30 percent evaluation is assigned for moderately severe 
disability, and a 40 percent evaluation is assigned for 
severe disability of Muscle Group XIV.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (2000).  

Diagnostic Code 5315, impairment to Muscle Group XV, includes 
the muscles of the mesial thigh group which includes 1) 
adductor longus, 2) adductor brevis, and 3) adductor magnus, 
and 4) gracilis.  The functions affected by these muscles 
include adduction of the hip, flexion of the hip, and flexion 
of the knee.  A noncompensable evaluation is assigned for 
slight disability, a 10 percent evaluation is assigned for 
moderate disability, a 20 percent evaluation is assigned for 
moderately severe disability, and a 30 percent evaluation is 
assigned for severe disability of Muscle Group XV.  38 C.F.R. 
§ 4.73, Diagnostic Code 5315 (2000). 

Discussion

Schedular rating  

The veteran's service-connected residuals of a through and 
through gunshot wound to the right thigh is currently rated 
by the RO as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5315 [injuries to Muscle Group XV].  As noted 
immediately above 30 percent is the highest disability rating 
assignable under that diagnostic code.

The Board finds that the veteran's residuals of a through and 
through gunshot wound to the right thigh is more 
appropriately rated under Diagnostic Code 5314, muscle injury 
to Muscle Group XIV.  The service-connected residuals of the 
gunshot wound to the right thigh are manifested principally 
by weakness of the right hip girdle muscles, right knee 
flexors, and right knee extensors, and injury to these 
muscles is contemplated under Diagnostic Code 5314.  The 
medical evidence of record shows that the veteran sustained 
muscle damage due to the gunshot wound to the right distal 
thigh, which is more consistent with Muscle Group XIV.  The 
Board also notes that Diagnostic Code 5315 does not 
contemplate impairment of the knee extensor muscles, which is 
a manifestation of the service-connected residuals of a 
gunshot wound to the right thigh.  Thus, the Board finds that 
the veteran's service-connected residuals of a through and 
through gunshot wound to the right thigh is more 
appropriately evaluated under Diagnostic Code 5314.  

In applying the law to the existing facts, and for the 
reasons expressed below, the Board finds that the veteran has 
severe muscle injury as a residual of the through and through 
gunshot wound to the right thigh.  

The evidence of record shows that the veteran sustained 
through and through bullet wound to the distal third of the 
right thigh with a tendon rupture in May 1951.  The veteran 
was hospitalized for a prolonged period of time.  The service 
medical records indicate that he was hospitalized for two 
months and he underwent two operations.  

The evidence of record shows consistent  complaints of 
cardinal signs and symptoms of muscle disability.  Service 
medical records show that in March 1952, the veteran had 
complaints of mild weakness of the flexors of the right knee 
secondary to the gunshot wound.  He also had complaints of 
pain with lifting.  The veteran walked with a moderate limp 
and favored the right leg.  

There are objective findings of an entrance and exit scars on 
the right thigh.  The service medical records show that the 
veteran had an entrance wound at the outer side of the 
junction of the middle and lower thirds of the thigh.  The 
exit wound was on the medial aspect of the thigh. 

The medical evidence of record establishes that the veteran 
has muscle damage and impairment due to the residuals of the 
gunshot wound to the right thigh, and that such impairment is 
severe.  The more recent VA examinations reports indicate 
that the veteran has complaints of pain and weakness in the 
right thigh and leg.  The September 1992 VA examination 
report reflects findings of chronic right sacral and right 
thigh pain.  The June 1996 VA examination report indicates 
that the veteran was not able to stand up straight due to the 
pain in the posterior aspect of the right hip.  Examination 
revealed tenderness over the posterior aspect of the right 
hip.  The veteran's pain increased with right lateral flexion 
of the trunk and during range of motion of the hip.  The 
veteran also experienced pain in the posterior aspect of the 
right hip while supine and during range of motion of the 
right knee.  The impression was history of gunshot wound with 
residual chronic pain in the right lower extremity.  The 
December 1998 VA examination report indicates that the 
veteran had complaints of severe pain in the lateral aspect 
of the right thigh.  Examination revealed that the veteran 
had weakness of the right hip girdle muscles and right knee 
muscles.  There was weakness of the right hip flexors, hip 
abductors, hip extensors, knee extensors, and knee flexor 
muscles.  The examiner indicated that the veteran had muscle 
damage, pain, and weakness due to the gunshot wound to the 
right thigh.  There is evidence that tests of strength and 
endurance compared with the sound side demonstrated positive 
evidence of impairment.  As noted above, the muscles of the 
right hip girdle and knee muscles were weak compared to the 
left lower extremity.  

Thus, the Board finds that these findings establish severe 
muscle impairment of Muscle Group XIV, based upon the 
findings of entrance and exit scars indicating track of 
missile through one or more muscle groups, muscle damage, and 
positive evidence of impairment, and the evidence of severe 
pain in the right hip and thigh.  See 38 C.F.R. § 4.56.  

For these reasons, the Board finds that the competent and 
probative evidence supports the assignment of a 40 percent 
evaluation under Diagnostic Code 5314 for severe muscle 
injury to Muscle Group XIV.  

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The medical evidence of record establishes that the there are 
X-ray findings of degenerative arthritis of the hips and 
osteochondromata of the right knee.  However, the Board finds 
that separate disability evaluations for these findings are 
not warranted.  There is no medical evidence of record which 
establishes that the degenerative changes in the right hip 
and knee are residuals of the gunshot wound to the right 
thigh.  

Furthermore, the Board finds that even if the degenerative 
changes of the right hip and knee were found to be due to the 
gunshot wound to the right thigh, a separate evaluation under 
Diagnostic Code 5003 [degenerative arthritis] is not 
warranted because an additional rating for this 
symptomatology would be duplicative.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
In the present case, the degenerative arthritis of the right 
hip and the right knee would be rated under the diagnostic 
codes pertinent to limitation of motion of the thigh and 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 
[limitation of extension of the thigh], Diagnostic Coe 5252 
[limitation of flexion of the thigh], Diagnostic Code 5260 
[limitation of flexion of the leg], and Diagnostic Code 5261 
[limitation of extension of the leg] (2000).  

As discussed in detail above, a 40 percent evaluation is 
assigned under the provision of Diagnostic Code 5314, Muscle 
Injury to Muscle Group XIV.  Diagnostic Code 5314 
contemplates limitation of motion of the hip and knee.  To 
assign separate ratings for limitation of motion of the right 
hip and knee under Diagnostic Code 5314 in addition to 
Diagnostic Code 5003 would amount to the evaluation of the 
same symptomatology under two diagnostic codes, which is 
prohibited under 38 C.F.R. § 4.14; See Esteban, supra.   

The evidence of record further shows that the veteran has 
impairment of the Muscle Group XV, muscles of the mesial 
thigh group, in addition to Muscle Group XIV, muscles of the 
anterior thigh group.  However, a disability evaluation under 
Diagnostic Code 5315 in addition to an evaluation under 
Diagnostic Code 5314 is not warranted.  Diagnostic Code 5315 
indicates that the function of Muscle Group XV affect the 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  See 38 C.F.R. § 4.73, Diagnostic Code 5315.  As noted 
above, the medical evidence establishes that the veteran has 
weakness to the right hip girdle muscles, including the right 
hip flexors and knee flexors.  The Board finds that the 40 
percent evaluation assigned under Diagnostic Code 5314 
contemplates flexion of the hip and knee.  To assign an 
additional disability evaluation for this symptomatology 
under Diagnostic Code 5315 would be duplicative, and this is 
prohibited.  See 38 C.F.R. § 4.14.

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  A 40 percent evaluation is 
assigned under Diagnostic Code 5314, and this diagnostic code 
contemplates loss of motion of the hip and knee.  

However, a 40 percent disability rating is the maximum 
available under Diagnostic Code 5314.  Because of this, and 
in light of the Court's holding in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (1998).

In summary, the Board finds that the evidence supports a 40 
percent disability evaluation under Diagnostic Code 5314 for 
the veteran's service-connected residuals of a gunshot wound 
to the right thigh with injury to Muscle Groups XIV and XV, 
for the reasons described above.  The benefit sought on 
appeal is granted.  

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 .  
In the December 1997 supplemental statements of the case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to the 
service-connected disabilities.  The RO concluded that this 
case did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards.  

Pertinent law and regulations

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2000).

Discussion

The factual background pertaining to the veteran's service-
connected scars of the right shoulder and right leg as 
residuals of shell fragment wounds and residuals of a gunshot 
wound to the right thigh has been discussed in detail above.  

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

There is no evidence that either the service-connected scars 
of the right leg and right shoulder or the residuals of the 
gunshot wound to the right thigh presents an unusual or 
exceptional disability picture.  As discussed in detail 
above, the service-connected scar of the right leg as a 
residual of a shell fragment wound is well-healed and 
asymptomatic.  The medical evidence establishes that this 
scar does not cause any impairment of the right leg.  

The medical evidence, which as been addressed in detail by 
the Board above, indicates that the service-connected scar of 
the right shoulder as a residual of a shell fragment wound is 
principally manifested by pain in the area of the scar with 
movement of the right arm.  This pain is contemplated under 
Diagnostic Code 7804 [superficial scars, tender and painful 
upon objective demonstration].  

The veteran's service-connected residuals of a gunshot wound 
to the right thigh are rated under Diagnostic Code 5314 
[Injury to Muscle Group XIV].  This diagnostic code 
contemplates impairment of the flexion and extension of the 
knee and limitation of flexion of the thigh.  The Board finds 
that the veteran's symptoms are consistent with the criteria 
in the Rating Schedule.  There is no medical or other 
evidence that the clinical picture is in any way out of the 
ordinary, and the veteran does not appear to contend 
otherwise.  The Board accordingly finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the scars of the right shoulder and right leg 
or the residuals of the gunshot wound to the right thigh.  
Indeed, there is no evidence of any recent hospitalization 
for any of these disabilities.   

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected scars of the 
right shoulder and right leg or residuals of a gunshot wound 
to the right thigh cause marked interference with employment.  
The evidence of record shows that the veteran experiences 
severe impairment due to the service-connected residuals of 
the gunshot wound to the right thigh.  However, the medical 
evidence of record does not establishes that this disability, 
when considered alone, cause marked interference with 
employment.  Review of the record reveals that a July 1995 
rating decision establishes a total rating based upon 
individual unemployability due to service-connected 
disabilities.  However, the Board stresses that this 
determination was based upon all of the veteran's service-
connected disabilities, not upon consideration of only the 
scar of the right leg, scar of the right shoulder, or 
residuals of the gunshot wound to the right thigh.   

The Board has no reason to doubt that the veteran's testimony 
to the effect that his residuals of the gunshot wound to the 
right thigh, scar of the right leg, and the scar of the right 
shoulder causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
See also 38 C.F.R. §§ 3.321(a), 4.1 (2000) [the percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations]. 

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected scar of the right 
shoulder, the right leg scar or the residuals of the gunshot 
wound to the right thigh.   


ORDER

Entitlement to a 10 percent disability evaluation for a scar 
of the right shoulder as a residual of a shell fragment wound 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.  

Entitlement to a compensable disability evaluation for a scar 
of the right leg as a residual of a shell fragment wound is 
denied.  

Entitlement to a 40 percent disability evaluation for 
residuals of a gunshot wound to the right thigh is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 

